DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using both red and NIR at the same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner notes that the claim requires the implantable device including a light source comprising a plurality of lights including a first and a second light, but does not require both lights to be emitting at the same time.  The examiner notes that claim 11 requires the NIR and red light to be delivered together in a series of alternating pulses and therefore does not appear to suggest using both at the same time.  Additionally, in order to advance prosecution the examiner notes that DiMauro ‘367 in Paragraph [0072] discloses emission of NIR or red light (or a combination of each).  Therefore DiMauro ‘367 is disclosing using both red and NIR light at the same time to have a combination of each (red and NIR). 	Applicant argues that the prior art does not disclose an implantable device that has a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5, 7-10, 13-16, and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro et al (US Publication 2011/0022130) in view of DiMauro et al (US Publication 2014/0088367), hereby referred to as DiMauro ‘367.
Referring to Claims 1 and 22, DiMauro et al teaches a method of controlling a device/a device configured for treating a disorder of a subject (e.g. Paragraph [0019]), the method/device comprising: providing power to an implantable device (e.g. Paragraphs [0117-0118] discloses antenna 232 which produces power from externally generated RF signal) configured to be located within a submucosa of a nasal cavity of the subject (e.g. Figure 14 and Paragraph [0039]) to cause the implantable device to emit red light directed to at least one of regions of an ocular structure, regions of a cerebrum, cerebral nerves, and cerebrospinal fluid, regions of a vascular system, and regions of a lymphatic system of the subject, the red light having a wavelength of between 600 nm and 749 nm (e.g. Paragraph [0067] discloses the wavelength is between 600 and 700 nm and Figures 2 and 14 and Paragraph [0039] discloses the red light traverses the cribriform plate which is directed at the cerebrum (olfactory bulb as stated in instant application claim 15)); wherein the device (housing) is configured to be implanted in a position (within the submucosa of a nasal cavity of the subject) to deliver the red light to the at least one of the regions of the ocular structure, the regions of the cerebrum,  near-infrared light having a wavelength of 750 nm to 1200 nm.
 	DiMauro ‘367 teaches that it is known to use an implantable medical device includes a light source comprising a plurality of lights including a first light which emits near-infrared (NIR) light and a second light which emits red light; wherein the emitted near infrared light having a wavelength of 750 nm to 1200 nm as set forth in Figure 14, LED 145, Paragraphs [0062] and [0072] to provide both (combination of) red and NIR light in sufficient doses in order to increase cytochrome oxidase activity in deep tissue and to provide a visual detection that the device is operating which is also used to increase cytochrome oxidase activity (Paragraphs [0062-0063] and [0074]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by DiMauro et al, with using an implantable medical device includes a light source comprising a plurality of lights including a first light which emits near-infrared (NIR) light and a second light which emits red light; wherein the emitted near infrared light having a wavelength of 750 nm to 1200 nm as taught by DiMauro ‘367, since such a modification would provide the predictable results of providing both red and NIR light in sufficient doses in order to increase cytochrome oxidase activity in deep tissue and to provide a visual detection that the device is operating which is also used to increase cytochrome oxidase activity.


Referring to Claims 2 and 23, DiMauro et al in view of DiMauro ‘367 teaches the claimed invention, wherein the device is configured to deliver the near-infrared light and the red light to the regions of the cerebrum through at least a portion of a cribriform plate of the subject (e.g. Figures 2 and 14 and Paragraphs [0013 and 0016].

Referring to Claims 3 and 24, DiMauro et al in view of DiMauro ‘367 teaches the claimed invention, wherein the implantable device is sized to be located within the submucosa of the nasal cavity, in close proximity to the cribriform plate of the subject, and below a cranial base of the subject (e.g. Figure 14).

Referring to Claim 4, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 3, wherein the implantable device is sized to be located between 0.1 cm and 4 cm from the cribriform plate of the subject (e.g. Figure 14 and Paragraph [0039]).

Referring to Claims 5 and 25, DiMauro et al in view of DiMauro ‘367 teaches the claimed invention, wherein providing power to the implantable device includes wirelessly delivering power to the implantable device using a remote generator/ the power source is configured to wirelessly deliver power form the power source to the light source using an antenna (e.g. Paragraphs [0117-0118]).

Referring to Claim 7, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, further comprising controlling the implantable device to deliver the near-infrared (NIR) light and the red light (e.g. Paragraphs [0039] and [0067] and Figures 2 and 14).  However, DiMauro et al does not disclose explicitly disclose simultaneous delivery of NIR and red light.
 	DiMauro ‘367 teaches that it is known to use simultaneous emission of a combination of NIR and red light as set forth in Paragraph [0072] to provide both (combination of) red and NIR light in sufficient doses in order to increase cytochrome oxidase activity at two different 

Referring to Claim 8, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, further comprising delivering the near-infrared light at one of a wavelength of about 825 nm, a wavelength of about 850 nm, or a wavelength of about 808 nm to about 830nm (e.g. Paragraph [0066]).

Referring to Claim 9, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, further comprising delivering the red light at one of a wavelength of about 620 nm to about 633 nm or a wavelength of about 633nm (e.g. Paragraph [0067]).

Referring to Claim 10, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, except wherein the red light comprises about 1% to about 50% of a total light delivered.
 	DiMauro ‘367 teaches that it is known to use red light comprises about 1% to about 50% of a total light delivered as set forth in Paragraphs [0072] to provide both (combination of) red and NIR light in sufficient doses in order to increase cytochrome oxidase activity at two 
 	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by  DiMauro et al with the red light comprises about 1% to about 50% of a total light delivered, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Referring to Claim 13, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, further comprising controlling the implantable device to deliver a duration of administration of near-infrared light and red light of about 1 minute to about 120 minutes per day (e.g. Paragraphs [0071-0072] and claim 1 discloses 80 second dose).

Referring to Claim 14, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, further comprising controlling the implantable device to deliver a duration of administration of near-infrared light and red light of about 1 minute to 120 minutes once, twice or three times per week or daily or 20 times per day (e.g. Paragraphs [0071-0072] disclose an 80 second dose on a daily basis).

Referring to Claim 15, DiMauro et al in view of DiMauro ‘367  teaches the method of claim 1, wherein the regions of the cerebrum are at least one of the ventromedial prefrontal cortex (vmPFC), subgenual anterior cingulate cortex (ACC) and the olfactory bulb (e.g. Figures and 14 and Paragraph [0016]).

Referring to Claim 16, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, wherein the disorder is at least one of a depressive disorder, an anxiety disorder, a trauma- and stressor-related disorder, a disorder manifesting with suicidal ideation or just suicidal ideation, a nicotine addiction disorder, an alcohol use disorder, a substance use disorder, a sexual dysfunction disorder, a neurocognitive disorder, an attention deficit and hyperactivity disorder, a sleep-wake disorder, a disorder associated with chronic fatigue syndrome, a disorder associated with fibromyalgia, a somatic symptom disorder, an eating disorder, a psychotic disorder, an obsessive-compulsive disorder, a cluster-B personality disorder, a disruptive, impulse-control, and conduct disorder, and an otorhinolaryngology disorder (e.g. Paragraph [0019] discloses Alzheimer’s disease (neurocognitive disorder)).

Referring to Claims 18 and 19, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, except wherein near-infrared light comprises about 50% to about 99% of a total light delivered; wherein near-infrared light comprises about 75% of the total light delivered.
 	DiMauro ‘367 teaches that it is known to use infrared light comprises about 50% to about 99% (including 75%) of a total light delivered as set forth in Paragraphs [0072] to provide both (combination of) red and NIR light in sufficient doses in order to increase cytochrome oxidase activity at two different stimulation wavelengths (Paragraphs [0062-0063]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with using infrared light comprises about 50% to about 99% (including 75%) of a total light delivered as taught by DiMauro ‘367, since such a modification would provide the predictable results of providing both red and NIR light in sufficient doses in order to increase cytochrome oxidase activity at two different stimulation wavelengths.
 	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by DiMauro et al with near-infrared light comprises about 50% to about 99% of a total light delivered; wherein near-infrared light comprises about 75% of the total light delivered, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected 

Referring to Claims 20 and 21, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, wherein the light is pulsed (e.g. Paragraph [0073].  However, DiMauro et al does not disclose wherein controlling the implantable device includes causing the implantable device to deliver the near-infrared light and red light to achieve between about 5 mW/cm2 to about 700 mW/cm2 irradiance, between about 1 J/cm2 to about 300 J/cm2 fluence, with one of continuous light and 1 Hz to about 100 Hz pulses of near-infrared light and red light; wherein the irradiance is between about 22 mW/cm2 to about 33 mW/cm2, the fluence is between about 9.56 J/cm2 to about 12 J/cm2, and the dosimetry of near-infrared light and red light delivered to the subject comprises about 10 Hz pulses of near-infrared light and red light.
 	DiMauro ‘367 teaches that it is known to use about 5 mW/cm2 to about 700 mW/cm2 irradiance, between about 1 J/cm2 to about 300 J/cm2 fluence, with one of continuous light of near-infrared light and red light; wherein the irradiance is between about 22 mW/cm2 to about 33 mW/cm2, the fluence is between about 9.56 J/cm2 to about 12 J/cm2 and pulsed as set forth in Paragraphs [0064-0067 and 0070] to provide energy range sufficient to increase the activity of the cytochrome oxidase around and in the target tissue.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with about 5 mW/cm2 to about 700 mW/cm2 irradiance, between about 1 J/cm2 to about 300 J/cm2 fluence, with one of continuous light of near-infrared light and red light; wherein the irradiance is between about 22 mW/cm2 to about 2, the fluence is between about 9.56 J/cm2 to about 12 J/cm2 and pulsed as taught by DiMauro ‘367, since such a modification would provide the predictable results of energy range sufficient to increase the activity of the cytochrome oxidase around and in the target tissue.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by DiMauro et al with 1 Hz to about 100 Hz pulses of near-infrared light and red light; or the dosimetry of near-infrared light and red light delivered to the subject comprises about 10 Hz pulses of near-infrared light and red light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).  In addition such a modification would energy range sufficient to increase the activity of the cytochrome oxidase around and in the target tissue and to reduce the heat associated with the irradiation (e.g. DiMauro et al Paragraph [0073]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro et al (US Publication 2011/0022130) in view of DiMauro et al (US Publication 2014/0088367), hereby referred to as DiMauro ‘367 as applied to claim 1 above, and further in view of Knight (US Publication 2014/0330353).
Referring to Claim 6, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, except wherein providing power to the implantable device includes delivering the power wirelessly from a wearable remote generator configured to be worn by the subject.
 	Knight teaches that it is known to use providing power to the implantable device includes delivering the power wirelessly from a wearable remote generator configured to be worn by the subject as set forth in Paragraph [0042] to provide improved compliance by having an easy to use and wearable device rather than an intranasal transmitter.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with providing power to the implantable device includes delivering the power wirelessly from a wearable remote generator as taught by Knight, since such a modification would provide the predictable results of improved compliance by having an easy to use and wearable device rather than an intranasal transmitter.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro et al (US Publication 2011/0022130) in view of DiMauro et al (US Publication 2014/0088367), hereby referred to as DiMauro ‘367 as applied to claim 1 above, and further in view of Sullivan (US Publication 2002/0198575).
Referring to Claim 11, DiMauro et al in view of DiMauro ‘367  teaches the method of claim 1, further comprising controlling the implantable device to deliver the near-infrared light and red light together in a series of pulses (e.g. Paragraph [0073]), wherein near-infrared light is 
 	Sullivan teaches that it is known to use delivering near-infrared light and red light together in a series of alternating pulses in a pulse that alternates with a next pulse as set forth in Paragraph [0059] to provide minimizing the maximum power requirements of the system (e.g. Paragraph [0063]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with delivering near-infrared light and red light together in a series of alternating pulses in a pulse that alternates with a next pulse as taught by Sullivan, since such a modification would provide the predictable results of minimizing the maximum power requirements of the system.

Referring to Claim 12, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, further comprising controlling the implantable device to deliver the near-infrared light and red light in a series of pulses, wherein near-infrared light is at a wavelength of about 760 nm to about 830 nm and red light is at a wavelength of about 620 nm to about 649 nm (e.g. Paragraphs [0066] and [0073]).  However, DiMauro et al does not explicitly disclose the 
 	Sullivan teaches that it is known to use delivering near-infrared light and red light together in a series of alternating pulses as set forth in Paragraph [0059] to provide minimizing the maximum power requirements of the system (e.g. Paragraph [0063]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with delivering near-infrared light and red light together in a series of alternating pulses as taught by Sullivan, since such a modification would provide the predictable results of minimizing the maximum power requirements of the system.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro et al (US Publication 2011/0022130) in view of DiMauro et al (US Publication 2014/0088367), hereby referred to as DiMauro ‘367 as applied to claim 1 above, and further in view of Kato (US Publication 2014/0296945).
Referring to Claim 17, DiMauro et al in view of DiMauro ‘367 teaches the method of claim 1, except wherein the subject has been diagnosed with treatment resistant depression. 	Kato teaches that it is known to use light therapy for subjects diagnosed with treatment resistant depression as set forth in Paragraphs [0002] and [0067] to provide sustainably express Homer 1a, and to activate BK-type potassium channels in pyramidal cell of cerebral cortex to improve cognitive symptom and depression symptom (e.g. Paragraph [0034].  It would have .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792